Citation Nr: 1301861	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a shell fragment wound of the right thigh with retained foreign body and damage to muscle group XIII, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by a Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  Matters were remanded to the RO in May 2011 for further development.  In June 2011, the Veteran withdrew his appeal of the rating to be assigned for diabetes mellitus, Type II, and the RO granted service connection in November 2012 for back and right knee disorders which had been on appeal.  Accordingly, the only issue remaining on appeal is the issue of an increased rating for the right thigh shell fragment wound disability.  


FINDINGS OF FACT

1.  The shell fragment wounds to the right thigh are manifested by a moderately severe injury to muscle group XIII.

2.  No right lower extremity neurological impairment was found on VA examination in August 2011.

3.  The Veteran's right thigh shell fragment wound scar is not painful or otherwise symptomatic. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for residuals of a shell fragment wound of the right thigh with retained foreign body and damage to muscle group XIII have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.120, 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by a letter dated in July 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court for Veterans Appeals (veteran's court or court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the veteran's court's decision) were not disturbed by the Federal Circuit's decision. 

In a letter dated in March 2009, the RO provided the notice required by Vazquez-Flores.  The timing deficiency with this notice was cured by readjudication of the claim in supplemental statements of the case issued in January, March and August 2010.  See Mayfield v. Nicholson, 499 F.3d 1307 (2007).

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining evidence; examined the Veteran for the disability at issue in 2005, 2007, and 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examinations were adequate as they contain detailed findings permitting a fair and objective rating of the disability on appeal.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The agency of original jurisdiction has complied with the Board's May 2011 remand by adequately developing for evidence, obtaining a VA examination, and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Muscle group XIII function:  Extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Posterior thigh group, Hamstring complex of 2- joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  Disability of muscle group XIII warrants a noncompensable rating if it is slight, a 10 percent rating if it is moderate, a 30 percent rating if it is moderately severe, and a 40 percent rating if it is severe.  38 C.F.R. § 4.73, Diagnostic Code 5313.

The provisions of 38 C.F.R. § 4.56 provide that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present. 

Moderate muscle disability is found where there has been a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There must be indications of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

Moderately severe muscle disability is found where there has been through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment. 

With severe muscle disability, there is evidence of wide damage to muscle groups in the missile track.  There must be indications on palpation of loss of deep fascia or muscle substance, or soft, flabby muscles in the wound area.  Tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  In addition, if present, the following are signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Scars that are deep or that cause limited motion are rated under Diagnostic Code 7801.  Such a scar(s) warrants a 10 percent rating if it has an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

The Board notes that skin rating criteria were amended effective October 23, 2008, but those amendments to do not apply in this case because the Veteran's claim was received before that date and the Veteran has not requested that his claim be considered under those criteria.

Factual background

The Board has considered all medical records contained in the claims folder, including those found on Virtual VA (VA's electronic data storage system.  
 
Service treatment records show that the Veteran was wounded in action in November 1969, while blowing up enemy bunkers.  The wound was debrided under local anesthesia and then 6 days later he had delayed primary closure.  In January 1970, the old fragment wound was said to have been in the posterior right knee.  An X-ray revealed a fragment deep within the muscle mass.  The provisional diagnosis was old fragment wound in the right popliteal area, now causing painful movement of the leg.  On consultation, the Veteran had a full range of motion and there was tenderness along the lateral hamstring muscles.  There was a tender scar in the right lateral aspect of the distal thigh posteriorly.  X-ray revealed a metallic foreign body near the medial condyle of the femur, outside of the joint.  The impression was a tender scar of the right hamstring.  

On VA examination in February 1971, the Veteran reported that he had some right leg pain and giving way at times, but no other symptoms.  On examination, there was a 2-inch scar of the right lower posterior thigh.  It was not depressed, adherent, or tender.  It was not felt to be very disabling, but there was possibly some underlying muscle damage.  X-rays revealed an approximately 8mm by 3mm metallic density medial and posterior to the distal femur.  The diagnosis was scar, right thigh, residual of shell fragment wound with injury to muscle group XIII.      

On VA examination in December 1994, the circumference of the Veteran's right thigh was 16.5 inches in the area of the scar, whereas the left thigh was 18.5 inches in that area, with the difference being due to atrophy.  There was weakness, with abduction, adduction, and flexion of the right thigh being 4/5.  There was no evidence of muscle hernia.  An April 1998 VA examination found localized muscle damage. 

On VA evaluation in August 2003, the Veteran complained of right knee pain and after X-rays were considered the impression was arthritic changes consistent with prior projectile injury.  

On VA examination in June 2005, the Veteran reported 7-9/10 right leg/knee pain.  He denied significant problems related to muscle.  Examination of muscle group XIII failed to reveal any visible scarring, and the Veteran had adequate muscle strength with no evidence of muscle herniation.  There was no tenderness to palpation of muscle group XIII.  The right knee had a full range of motion with some pain but no additional decreased range of motion with repetitive testing. Strength was 5/5 and equal bilaterally in the lower extremities, with no motor deficits.  The Veteran walked with a limp favoring his right knee.  

Private evaluation in April 2006 revealed limited range of motion of the right quadriceps and hamstrings muscles with tenderness.  Strength in the right lower extremity was diminished with some guarding.  

On VA examination in April 2007, the Veteran complained of limitations due to severe weakness and pain in his right lower extremity.  There was a small circular scar with obvious derangement of muscle above the right posterior knee.  It had no breakdown and was minimally disfiguring.  The Veteran had a limp and walked with a cane, mostly for right knee pain.  He had no significant history of falls and seemed quite stable.  The impression was right-sided knee pain with traumatic injury to muscle group XIII.  Right quadriceps and hamstring testing was 4/5.  

On VA examination in March 2011, lower extremity motor strength testing revealed normal muscle strength, fine motor control, and muscle tone.  

On VA examination in August 2011, the Veteran had a right posterior knee scar and he reported having pain to the scar area when wearing a right knee brace 5 days a week.  On examination, the scar was 3 cm by .5 cm and hypopigmented and linear, above the posterior knee.  It was not painful or unstable, and did not have a total area greater than 39 square centimeters.  It was a minimal scar.  His right knee flexed to 90 degrees and extended to 0 degrees.  After repetitive testing, right knee flexion was to 80 degrees.  There was weakened movement, excess fatigability, and pain on movement.  Right knee flexion strength was 4/5 and extension strength was 5/5.  

The Veteran had no evidence of fascial defect associated with the muscle injury, and the muscle injury did not affect muscle substance or function.  He had weakness and consistent fatigue pain in muscle group XIII.  Right knee and hip flexion strength was 4/5 and knee extension strength was 5/5.  There was no muscle atrophy.  

Analysis

As noted above, the Veteran's shell fragment wound residuals are currently rated at 30 percent as a moderately severe muscle injury to Muscle Group XIII under Diagnostic Code 5313. 

The initial injury was not through and through and did not involve a large, or multiple small, missiles.  Although the wound was debrided, there was no subsequent finding of prolonged infection, sloughing of soft body parts or intramuscular binding or intramuscular scarring.  The need for debridement would not, by itself indicate a history of severe injury, because debridement is contemplated in the criteria for a moderate disability rating.

There is only an entrance wound from the in-service injury from a small piece of shrapnel, and the recovery was relatively quick, without infection.  The resulting scar is linear instead of ragged, depressed, and adherent; and there is no indication of loss of deep fascia or muscle substance or soft flabby muscles in the wounded area.  The recent examination contains a specific finding that there was no involvement of the deep fascia.  

There is no fascial defect according to the August 2011 VA examination report, and on VA examination in March 2011, the Veteran had normal muscle tone.  There is also no indication that the Veteran's muscles swell and harden abnormally in contraction, or that he has severe impairment of function.  The Veteran has some weakness of muscle group XIII, but he retains significant function as his strength is graded as at least 4/5 in the affected muscle group and the examination in August 2011 revealed that the muscle injury did not affect muscle substance or function.  The March 2011 examination had found normal strength, fine motor control, and muscle tone.  The record does not show the objective findings listed in the criteria for a severe injury.

The Board notes that no neurological impairment was found originally, and none has since been associated with the service-connected injury.  Moreover, a VA examination in August 2011 found that 11 of 11 right lower extremity nerves tested were normal, and so a rating under 38 C.F.R. § 4.124a (2012) based on neurological manifestations is not appropriate.  

As for the right posterior thigh scar, a compensable rating is not warranted.  It is not painful on examination.  The Veteran indicated on VA examination in August 2011 that it was painful when he wore a knee brace for 5 days in a week, but the scar itself is not painful on examination.  Moreover, there has been no evidence that the scar is painful on examination.  The examiner in August 2011 indicated that it was not.  No other scar rating criteria from 38 C.F.R. § 4.118 that would permit a compensable rating are met.  It should also be noted that the criteria for rating muscle injuries contemplate scars.  38 C.F.R. § 4.56.

Thus based on the record, the evidence supports the assignment of no more than a 30 percent rating for residuals of a shell fragment wound of the right thigh with retained foreign body and damage to muscle group XIII.  Thus, the evaluation of 30 percent is for application in this case. 

Although the Veteran has some limitation of knee flexion, this limitation does not approximate the criteria for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  The limitation of motion reportedly increased on the last examination due to functional factors, but still did not approximate the criteria for compensable rating.  38 C.F.R. §§ 4.40, 4.45 (2012).  A separate rating for the noncompensable limitation of flexion is not warranted because the criteria for rating muscle injuries take into account limitations of motion.  Separate ratings would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2012).

On examinations he has not had any instability or subluxation; and has not undergone cartilage removal.  Thus, even if separate ratings were permissible for such disabilities, the Veteran's disability does not meet the criteria for that rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5257-5259 (2012).

A rating in excess of 30 percent is not warranted for any period during this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extra-schedular evaluation is required.

Finally, the Veteran withdrew a claim for total disability rating for compensation based upon individual unemployability (TDIU) in June 2006, after he was told that one could not be assigned as he was still gainfully employed.  He continues to work in an office environment, as shown by his August 2011 VA examination report.  There is no evidence of unemployability.  In light of the above, the Board concludes that the matter of entitlement to a TDIU has not been re-raised by the record.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An increased rating for residuals of a shell fragment wound of the right thigh with retained foreign body and damage to muscle group XIII is denied.



______________________________________________
Mark D. Hindin
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


